Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 04/21/2022 have been entered. Claims 1-27 are pending in the application, claims 25-27 are new. The 112 rejections are withdrawn in view of the arguments and amendment.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The indicated allowability of claims 9 and 14 is withdrawn in view of the newly discovered references to Carlson, Flanders, and Al Khunaizi.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-4, 10, 13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson (US PG Pub 2021/0077923).
With respect to claims 1 and 19, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves, choke, and further teaches valves immediately after the separator and immediately before the dump vessels, and valves surrounding the chokes and vessel valves, any of MV1-MV3 could be interpreted as a first valve, MV6 interpreted as a second valve, and MV4/MV5 interpreted as a third valve, alternatively, MV4/5 could be interpreted as a first or second valve), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). 

    PNG
    media_image1.png
    467
    804
    media_image1.png
    Greyscale


With respect to claim 2, the system of claim 1, is taught above. Carlson teaches the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel). 
With respect to claim 3, the system of claim 2, is taught above. Carlson teaches multiple pressure sensors in the discharge conduit, as discussed above, a third transducer operative to measure pressure in the fluid outlet conduit downstream of the sand separator and produce a pressure reading indicating the pressure measured by the third transducer, the third transducer being operatively connected to the control panel.  
With respect to claims 4, 16 and 17, the system of claim 1 is taught above. Carlson teaches the programmable controller the controller opens and closes valves and may be configured to track parameters including sand production over time, weight, volume, flowback rates and volumes, pressures, setpoints including a dump interval ([0049], the discharge of sand is terminated after a predetermined period of time), the use of a timer ([0090, 0097, 0104]), and the controller arranged to dump the vessel when a specified amount of sand is in the vessel, by volume or weight ([0017]), the control panel initiates the discharge of sand from the sand separator in response to a signal from one of a timer, a clock, or a sand level sensor. 
With respect to claim 10, the system of claim 1 is taught above. Carlson teaches among various setpoints leak check time ([0050], the control panel is programmed to perform the seal integrity checks after a specified number of sand discharge sequences or after a specified amount of time). 
With respect to claim 13, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves and choke, or alternatively, Fig.1, an inset of which is below illustrates valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). Carlson further teaches automated dump sequences for opening and closing the valves ([0044-0104], initiating discharge of sand from the sand separator and performing the following: open the first valve; open the second valve; open the third valve; and through the use of the control panel, terminating discharge of sand from the sand separator and performing the following: close the third valve; and close the first valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-4, 10 and 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184).
With respect to claims 1, 13, and 19, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves, choke, and further teaches valves immediately after the separator and immediately before the dump vessels, and valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). Carlson further teaches automated dump sequences for opening and closing the valves ([0044-0104], initiating discharge of sand from the sand separator and performing the following: open the first valve; open the second valve; open the third valve; and through the use of the control panel, terminating discharge of sand from the sand separator and performing the following: close the third valve; and close the first valve.
If Carlson’s leak check is not found to address seal integrity checks. Alternatively, Flanders and Al Khunaizi teach integrity protection systems with pressure sensors between first and second valves, and that it is necessary to test systems regularly to prevent risk of significant damage ([0004]).  Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), a logic solver programed connected to the valves and pressure transmitters, and measure pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047].
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against overestimation, loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])).


    PNG
    media_image1.png
    467
    804
    media_image1.png
    Greyscale


With respect to claim 2, the system of claim 1, is taught above. Carlson teaches the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel). 
With respect to claim 3, the system of claim 2, is taught above. Carlson teaches multiple pressure sensors in the discharge conduit, as discussed above, a third transducer operative to measure pressure in the fluid outlet conduit downstream of the sand separator and produce a pressure reading indicating the pressure measured by the third transducer, the third transducer being operatively connected to the control panel.  
With respect to claims 4, 16 and 17, the system of claim 1 is taught above. Carlson teaches the programmable controller the controller opens and closes valves and may be configured to track parameters including sand production over time, weight, volume, flowback rates and volumes, pressures, setpoints including a dump interval ([0049], the discharge of sand is terminated after a predetermined period of time), the use of a timer ([0090, 0097, 0104]), and the controller arranged to dump the vessel when a specified amount of sand is in the vessel, by volume or weight ([0017]), the control panel initiates the discharge of sand from the sand separator in response to a signal from one of a timer, a clock, or a sand level sensor. 
With respect to claim 10, the system of claim 1 is taught above. Carlson teaches among various setpoints leak check time ([0050], the control panel is programmed to perform the seal integrity checks after a specified number of sand discharge sequences or after a specified amount of time). 
Claims 9, 14, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184).
With respect to claims 9 and 14, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves and choke, or alternatively, Fig.1, an inset of which is below illustrates valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). 
However, Carlson does not explicitly teach the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure reading of the first transducer for an increase in pressure; and the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure.  
Carlson teaches multiple valves, leak and erosion testing as discussed above, and bypass of valves (Fig. 1 above). 
Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), a logic solver programed connected to the valves and pressure transmitters, and measure pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047], the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure reading of the first transducer for an increase in pressure).
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). During testing discharge valves can be opened to flush or purge the line (venting the space between the first and second valves to atmosphere), fluidic pressure is provided by the second source of pressure (pressurizing the space between the first and second valves), leak sensors (which can be pressure sensors) detect a fluidic pressure or any change in fluidic pressure, the change in pressure can be compared to a predetermined pressure differential threshold within a predetermined time span, one of ordinary skill in the art would recognize a decrease in measured pressure by the first sensor would implicitly create a differential in pressure ([0041-0045], the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against over pressurization or loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])), and in a case in which the upstream pressure is higher and the downstream pressure is lower, that during Flanders vented leak test, any increase in the pressure in the space between valves would indicate a leak in the valve exposed to the higher upstream pressure, and during Al Khunaizi’s pressurized leak test any loss of pressure would indicate a leak in the valve exposed to the lower downstream pressure.
With respect to claim 25, Carlson teaches the system of claim 1 as discussed above. Flanders and Al Khunazi teach leak detection in first and second valves based on a pressure measurement and a threshold after they are closed, as discussed in the above rejections of claims 9 and 14. 
With respect to claims 26 and 27, the system of claim 3 is taught above. Carlson teaches pressure transmitters and valves, PT4 between vessel valves and choke valves, and PT5 between chokes and MV6, ([0030], Fig. 1), providing three transducers, and valves, any one of MV1-MV3, chokes MV4/MV5, and valve MV6. While Carlson teaches leak testing, Carlson is silent on the specifics of leak detection.
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). During testing discharge valves can be opened to flush or purge the line (venting the space between the first and second valves to atmosphere), fluidic pressure is provided by the second source of pressure (pressurizing the space between the first and second valves), leak sensors (which can be pressure sensors) detect a fluidic pressure or any change in fluidic pressure, the change in pressure can be compared to a predetermined pressure differential threshold within a predetermined time span ([0041-0045], the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure). 
Al Khunaizi further teaches pressure sensors located before and after first and second valves ([0066-0066], Figs. 1 and 5, sensors 107/507, 113/514, processor 109/509, which note comparing the pressures between all three sensors), a third transducer located upstream and downstream of the first and second valves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against overestimation, loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031]).

    PNG
    media_image2.png
    230
    509
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if during Al Khunaizi’s or Flanders testing where in first and second valves are closed and the space vented (and pressurized as described above), that if the first and second transducer measure substantially equal pressures, that would indicate both valves are leaking, including at least the first valve.
Claims 2, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (alternatively in view of Flanders and Al Khunaizi, in view of Johns (US PG Pub 2017/0191350).
With respect to claim 2, the system of claim 1 is taught above. Carlson teaches the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel). 
Alternatively, Johns teaches a method and system for controlling wellbore fluids (abstract), fluid flow must be monitored and/or controlled to prevent, or at least minimize erosion, washout, or rupture of valves etc. ([0005]), comprising a separator 70 (Fig. 5, [0144], separator 70 may be a sand separator positioned downstream of the wellhead 12 and upstream of choke valve 54), and system 52 which comprises valves 54, 58, 62, and 66, and pressure sensors 88, 90, 92, 94, 96, 98, valves 54, 66; valves and pressure sensors in communication with controller 28 in control box 30 (Fig. 5, [0139]), a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensors prior to the separator as described by Johns into the taught combination as according to Johns automatic control of the valves using data from the pressure sensors can prevent or minimize the risk of erosion, washout, and/or rupture of components including valves, and the data can be used for predictive analytics related to erosion and plugging ([0005, 0153-0156]).
With respect to claim 3, the system of claim 2 is taught above. Carlson teaches multiple pressure sensors in the discharge conduit, as discussed above. Johns teaches pressure sensor 98 in communication with controller 28 in control box 3 (Fig. 5, [0139]). Providing a third transducer operative to measure pressure in the fluid outlet conduit downstream of the sand separator and produce a pressure reading indicating the pressure measured by the third transducer, the third transducer being operatively connected to the control panel. 
Claims 5, 6, 7, 8, 12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727).
With respect to claims 5 and 15, the system of claim 1 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081], the control panel operative to trigger emergency shutdown if pressure reading of the first transducer is outside of one or more predetermined specifications), but Carlson does not explicitly teach a shutdown valve. 
Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising sand trap removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), the controller, and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]) an emergency shutdown valve; the control panel operative to trigger the emergency shutdown valve if pressure reading of the first transducer is outside of one or more predetermined specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an emergency shutdown valve, as these are known in the art, and to, according to Gilmore, allow for the direction of flow to another system to enable continuous operation in alarm conditions.
With respect to claim 6, the system of claim 5 is taught above. Carlson teaches one or more chokes as discussed above. Gilmore teaches choke valve 7 (Fig. 1, [0011]), wherein the third valve comprises a choke valve. 
With respect to claim 7, the system of claim 1 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]), but Carlson does not explicitly teach a shutdown valve. 
Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising sand trap removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), the controller, and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]), and that the secondary dump system is provided and attached in parallel to the outlet of the sand trap vessel 2 ([0014-0017]), a third valve comprises an emergency shutdown valve that, in a closed position, prevents fluid flow to the first and second valves from the sand separator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an emergency shutdown valve, as these are known in the art, and to, according to Gilmore, allow for the direction of flow to another system to enable continuous operation in alarm conditions.
With respect to claim 8, the system of claim 7 is taught above. Carlson teaches multiple pressure sensors and valves, including bypass valves (Fig. 1) and automatic control and shutdown of the train under alarm conditions ([0075-0081]); Gilmore teaches alarm conditions are generated in response to pressure monitors, the shutdown valve discussed above is actuated in response to an alarm condition and attached in to the outlet of the sand trap, pressure sensor 10 located downstream of the separator. The particular placement and configuration of pressure sensors for control of emergency shutdown would be a matter of obvious design choice to one of ordinary skill in the art.
With respect to claim 12, the system of claim 1 is taught above, Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including pressures between the valves, among others ([0020], Fig. 1). The use of emergency shutdown valves is known in the art and a matter of obvious design choice. With respect to a second control panel in communication, duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.).
Alternatively, Gilmore teaches a shutdown valve, as discussed with respect to claims 5-8 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilmore’s shutdown valve, as these are known in the art, and to allow for the direction of flow to another system to enable continuous operation in alarm conditions.
Claims 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Johns (US PG Pub 2017/0191350) and of Gilmore (US PG Pub 2014/0345727).
With respect to claims 11 and 20, the systems of claims 1 and 19 are taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a transducer connected to the wellhead). The use of emergency shutdown valves is known in the art and a matter of obvious design choice. Alternatively, Johns teaches a pressure sensor after the wellhead as discussed with respect to claim 2 above, and Gilmore teaches a shutdown valve, as discussed with respect to claims 5-8 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Johns’ pressure sensor as according to Johns automatic control of the valves using data from the pressure sensors can prevent or minimize the risk of erosion, washout, and/or rupture of components including valves, and the data can be used for predictive analytics related to erosion and plugging ([0005, 0153-0156]), and Gilmore’s valve, as these are known in the art, and to, according to Gilmore, allow for the direction of flow to another system to enable continuous operation in alarm conditions.
With respect to claim 21, the sand separator system of claim 20 is taught above. Carlson teaches choke valves and shutdown on alarm; Gilmore teaches a shutdown valve and choke valves, further it is known in the art to control pressure through the use of chokes. Reversal or rearrangement of the valves would be an obvious design choice, absent evidence of criticality (see MPEP 2144.04 VI.), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate a choke valve coupled to the sand discharge and positioned upstream of the shutdown valve, the choke valve being configured to reduce a pressure at the first valve prior to actuating the first valve. 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Schmigel (US 6,790,367).
With respect to claim 18, the method of claim 13 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a transducer connected to the wellhead). The use of emergency shutdown valves is known in the art and a matter of obvious design choice. Alternatively, Schmigel teaches a similar sand separator system (abstract), and valve 6 between the well and the separator to enable the separator to be isolated (Fig. 1, col 5 lines 23-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutdown of Schmigel’s isolation valve under a condition where the pressure is unacceptable to protect downstream systems and components, including closing an emergency shutdown valve positioned downstream of a well and upstream of the sand separator in response to a pressure reading being above a predetermined threshold. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Johns (US PG Pub 2017/0191350) and of Gilmore (US PG Pub 2014/0345727), in view of Schmigel (US 6,790,367).
With respect to claim 22, the sand separator system of claim 20 is taught above. Carlson teaches the controller arranged to measure an amount of sand in a dump vessel ([0017]) as part of the automatic control, including the dump interval ([0020, 0049, 0079]), but is silent on a measuring the sand in the conduit. Schmigel teaches a method and apparatus for separating and measuring solids from multi-phase well fluids (abstract), and flow measurement device 15 generates a signal that corresponds to the flow of solids from a sand separator, and density measurement device 16, devices 15 and 16 send signals to a control module with regard to determining the time frame between dump cycles (col 7 lines 16-40), the control module with time measurement to serve as a basis from which the interval between opening and closing of the dump valve may be determined (col 6 lines 55-64) a sand sensor configured to measure an amount of sand received in the sand discharge during a blowdown operation, the control panel being configured to determine a blowdown interval for a subsequent blowdown operation based at least in part on the amount of sand received from the sand discharge during the blowdown operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmigel’s sensors into the Carlson’s system in order to determine to effectively generate an approximate solids production rate for the well (Schmigel col 7 lines 16-40).
With respect to claim 23. The sand separator system of claim 22 is taught above. Carlson teaches sensors for measuring the amount of sand include a scale, a load cell, or combinations thereof ([0017]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson, alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Malone (US PG Pub 2021/0252431).
With respect to claim 24, the sand separator system of claim 19 is taught above. Carlson teaches sequences of opening and closing of the valves ([0063-0095]), but not the specific sequence. Malone teaches a sand separator system and selected opening and closing of the valves can be used to protect a particular valve from the corrosive effects of the sand and pressure depending on the design and condition of each valve ([0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively open a first or second valve to based on the condition and design of the valves. Examiner notes opening and closing of each valve via a control panel would be an intended use of the system, a control panel is capable of opening each valve independently and only open the second valve when the first valve is closed, and to only close the second valve when the first valve is closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
	/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777